Order filed February 2, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00519-CV
                                    ____________

 STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS AND
                STATE FARM LLOYDS, Appellants

                                            V.

                               ROYA BADAVI, Appellee


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-28043


                                        ORDER
      The reporter's record in this case was originally due July 12, 2011. See Tex. R.
App. P. 35.1. Michelle Tucker was granted two extensions of time to file the record,
until January 5, 2012. The court has not received another request to extend time for filing
the record.   The record has not been filed with the court.       We therefore issue the
following order.

        We order Michelle Tucker to file the record in this appeal within 20 days of the
date of this order. If Michelle Tucker does not timely file the record as ordered, the
court may issue a show cause order directing her to appear before this court on a date
certain to show cause why she should not be held in contempt for failing to file the record
as ordered. Contempt of court is punishable by a fine and/or confinement in jail.



                                          PER CURIAM




                                            2